Exhibit 10.1

 

AS ADOPTED

BY THE BOARD OF DIRECTORS OF

PZENA INVESTMENT MANAGEMENT, INC.

ON OCTOBER 24, 2007

(AMENDED AS OF MAY 19, 2009)

 

Pzena Investment Management, Inc.

Equity Incentive Plan

 

1.                                       PURPOSE; TYPES OF AWARDS; CONSTRUCTION.

 

The purposes of the Pzena Investment Management, Inc. Equity Incentive Plan are
to attract, motivate and retain (a) employees of the Company and any Subsidiary
or Affiliate, (b) independent contractors who provide significant services to
the Company, any Subsidiary or Affiliate and (c) nonemployee directors of the
Company, any Subsidiary or any Affiliate.  The Plan is also designed to
encourage stock ownership by such persons, thereby aligning their interest with
those of the Company’s stockholders and to permit the payment of compensation
that qualifies as performance-based compensation under Section 162(m) of the
Code.  Pursuant to the provisions hereof, there may be granted stock options
(including “incentive stock options” and “non-qualified stock options”), and
other stock-based awards, including but not limited to restricted stock,
restricted stock units, dividend equivalents, performance units, Stock
Appreciation Rights (payable in cash or shares) and other long-term stock-based
or cash-based Awards.  Notwithstanding any provision of the Plan, to the extent
that any Award would be subject to Section 409A of the Code, no such Award may
be granted if it would fail to comply with the requirements set forth in
Section 409A of the Code and any regulations or guidance promulgated thereunder.

 

2.                                       DEFINITIONS.  For purposes of the Plan,
the following terms shall be defined as set forth below:

 

(a)           “Affiliate” means an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act.

 

(b)           “Award” means individually or collectively, a grant under the Plan
of Options, Restricted Stock, Restricted Stock Units or Other Stock-Based Awards
or Other Cash-Based Awards.

 

(c)           “Award Terms” means any written agreement, contract, or other
instrument or document evidencing an Award.

 

(d)           “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.

 

(e)           “Board” means the Board of Directors of the Company.

 

--------------------------------------------------------------------------------


 

(f)            “Cause” shall mean, with respect to a Grantee, (a) such Grantee
being charged or indicted for a felony involving the Company or any Affiliate’s
business, or being convicted of any other felony (or guilty plea, or nolo
contendere plea in connection therewith), (b) such Grantee’s willfully and
materially defrauding the Company or any Affiliate, or (c) such Grantee’s
committing a willful and material breach of such Grantee’s obligations to
protect the Company or any Affiliate’s confidential information, such Grantee’s
obligation of loyalty to the Company or any Affiliate or such Grantee’s
obligation to comply with the Company or any Affiliate’s Code of Ethics or any
other compliance regulations, policies or procedures, (d) the gross negligence
or willful misconduct of such Grantee in the performance of such Grantee’s
duties which gross negligence or willful misconduct has the purpose, or the
reasonable likely effect, of causing material harm to the Company or any
Affiliate, or (e) such Grantee fails to maintain in good standing any and all
licenses, registrations or other permits necessary for the performance of his
duties hereunder.  For purposes of the definition of Cause, “materially,” and
“material” shall mean damages caused to the Company or any Affiliate in excess
of $100,000 or any significant damage to the reputation of the Company or any
Affiliate.

 

(g)           “Change in Control” shall have the meaning set forth in
Section 7(b) hereof.

 

(h)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(i)            “Committee” means the Compensation Committee of the Board.
 Unless otherwise determined by the Board, the Committee shall be comprised
solely of directors who are (a) “nonemployee directors” under Rule 16b-3 of the
Exchange Act, (b) “outside directors” under Section 162(m) of the Code and
(c) “independent directors” pursuant to New York Stock Exchange requirements.

 

(j)            “Company” means Pzena Investment Management, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.

 

(k)           “Covered Employee” shall have the meaning set forth in
Section 162(m)(3) of the Code.

 

(l)            “Effective Date” means the date that the Plan was adopted by the
Board.

 

(m)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.

 

(n)           “Excise Tax” shall have the meaning set forth in
Section 7(d) hereof.

 

(o)           “Fair Market Value” means, with respect to Stock or other
property, the fair market value of such Stock or other property determined by
such methods or procedures as shall be established from time to time by the
Committee.  Unless otherwise determined by the Committee in good faith, the per
share Fair Market Value of Stock as of a particular date shall mean (i) if the
Stock is listed for trading on the New York Stock Exchange, the closing sale
price per share of Stock on the New York Stock Exchange on that date (or, if no
closing sale price is reported, the last reported sale price), (ii) if the Stock
is not listed for trading on the New York Stock Exchange, the closing sale price
(or, if no closing sale price is reported, the last reported

 

2

--------------------------------------------------------------------------------


 

sale price) as reported on that date in composite transactions for the principal
national securities exchange registered pursuant to Section 6(g) of the Exchange
Act on which the Stock is listed, (iii) if the Stock is not so listed on a
national securities exchange, the last quoted bid price for the Stock on that
date in the over-the-counter market as reported by Pink Sheets LLC or a similar
organization, or (iv) if the Stock is not so quoted by Pink Sheets LLC or a
similar organization such value as the Committee, in its sole discretion, shall
determine in good faith.

 

(p)           “Grantee” means a person who, as an employee of or independent
contractor or nonemployee director with respect to the Company, a Subsidiary or
an Affiliate, has been granted an Award under the Plan.

 

(q)           “IPO” means the initial public offering of Stock, as contemplated
in the Company’s prospectus, dated October 24, 2007.

 

(r)            “ISO” means any Option intended to be and designated as an
incentive stock option within the meaning of Section 422 of the Code.

 

(s)           “NQSO” means any Option that is designated as a nonqualified stock
option.

 

(t)            “Option” means a right, granted to a Grantee under
Section 6(b)(i), to purchase shares of Stock. An Option may be either an ISO or
an NQSO.

 

(u)           “Other Cash-Based Award” means an Award granted to a Grantee under
Section 6(b)(iv) hereof, including cash awarded as a bonus or upon the
attainment of Performance Goals or otherwise as permitted under the Plan.

 

(v)           “Other Stock-Based Award” means an Award granted to a Grantee
pursuant to Section 6(b)(iv) hereof, that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Stock including but not limited to performance units, Stock Appreciation
Rights (payable in cash or shares) or dividend equivalents, each of which may be
subject to the attainment of Performance Goals or a period of continued
employment or other terms and conditions as permitted under the Plan.

 

(w)          “Performance Goals” means performance goals based on one or more of
the following criteria: (i) earnings including operating income, earnings before
or after taxes, earnings before or after interest, depreciation, amortization,
or extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
common share (basic or diluted); (iv) operating profit; (v) revenue, revenue
growth or rate of revenue growth; (vi) return on assets (gross or net), return
on investment, return on capital, or return on equity; (vii) returns on sales or
revenues; (viii) operating expenses; (ix) stock price appreciation; (x) cash
flow, free cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (xi)
implementation or completion of critical projects or processes; (xii) economic
value created; (xiii) cumulative earnings per share growth;  (xiv) operating
margin or profit margin; (xv) common stock price or total stockholder return;
(xvi) cost targets, reductions and savings, productivity and efficiencies;
(xvii) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion, customer
satisfaction, employee satisfaction, human resources management, supervision of

 

3

--------------------------------------------------------------------------------


 

litigation, information technology, and goals relating to acquisitions,
divestitures, joint ventures and similar transactions, and budget comparisons;
(xviii) personal professional objectives, including any of the foregoing
performance goals, the implementation of policies and plans, the negotiation of
transactions, the development of long-term business goals, formation of joint
ventures, research or development collaborations, and the completion of other
corporate transactions; and (xix) any combination of, or a specified increase
in, any of the foregoing.  Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criteria or
the attainment of a percentage increase or decrease in the particular criteria,
and may be applied to one or more of the Company, a Subsidiary or Affiliate, or
a division or strategic business unit of the Company, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Committee.  The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be made (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles, if
applicable, and shall be subject to certification by the Committee; provided
that, to the extent an Award is intended to satisfy the performance-based
compensation exception to the limits of Section 162(m) of the Code and then to
the extent consistent with such exception, the Committee shall have the
authority to make equitable adjustments to the Performance Goals in recognition
of unusual or non-recurring events affecting the Company or any Subsidiary or
Affiliate or the financial statements of the Company or any Subsidiary or
Affiliate, in response to changes in applicable laws or regulations, or to
account for items of gain, loss or expense determined to be extraordinary or
unusual in nature or infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

 

(x)            “Person” shall have the meaning set forth in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof and
the rules thereunder, except that such term shall not include (1) the Company or
any Subsidiary corporation, (2) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or any Subsidiary corporation,
(3) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (4) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

(y)           “Plan” means this Pzena Investment Management, Inc. Equity
Incentive Plan, as amended from time to time.

 

(z)            “Plan Year” means a calendar year.

 

(aa)         “Restricted Stock” means an Award of shares of Stock to a Grantee
under Section 6(b)(ii) that may be subject to certain restrictions and to a risk
of forfeiture.

 

(bb)         “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(b)(iii) of the Plan to receive Stock or cash at the end of a specified
period, which right may be subject to the attainment of Performance Goals in a
period of continued employment or other terms and conditions as permitted under
the Plan.

 

4

--------------------------------------------------------------------------------


 

(cc)         “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.

 

(dd)         “Stock” means shares of Class A common stock, par value $0.01 per
share, of the Company.

 

(ee)         “Stock Appreciation Right” means an Other Stock-Based Award,
payable in cash or stock, that entitles a Grantee upon exercise to the excess of
the Fair Market Value of the Stock underlying the Award over the base price
established in respect of such Stock.

 

(ff)           “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if, at the time of granting of an Award,
each of the corporations (other than the last corporation in the unbroken chain)
owns stock possessing 50% or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

 

(gg)         “Total Payments” shall have the meaning set forth in
Section 7(d) hereof.

 

3.                                       ADMINISTRATION.

 

(a)           The Plan shall be administered by the Committee or, at the
discretion of the Board, the Board, provided that any Award to the Chairman of
the Board shall be subject to ratification by the Board.  In the event the Board
is the administrator of the Plan, references herein to the Committee shall be
deemed to include the Board.  The Board may from time to time appoint a member
or members of the Committee in substitution for or in addition to the member or
members then in office and may fill vacancies on the Committee however caused. 
The Board or the Committee may delegate the ability to grant Awards to employees
who are not subject to potential liability under Section 16(b) of the 1934 Act
with respect to transactions involving equity securities of the Company at the
time any such delegated authority is exercised.

 

(b)           The decision of the Committee as to all questions of
interpretation and application of the Plan shall be final, binding and
conclusive on all persons.  The Committee shall have the authority in its
discretion, subject to and not inconsistent with the express provisions of the
Plan, to administer the Plan and to exercise all the power and authority either
specifically granted to it under the Plan or necessary or advisable in the
administration of the Plan, including without limitation, the authority to grant
Awards, to determine the persons to whom and the time or times at which Awards
shall be granted, to determine the type and number of Awards to be granted, the
number of shares of Stock to which an Award may relate and the terms,
conditions, restrictions and Performance Goals relating to any Award; to
determine Performance Goals no later than such time as is required to ensure
that an underlying Award which is intended to comply with the requirements of
Section 162(m) of the Code so complies; to determine whether, to what extent,
and under what circumstances an Award may be settled, canceled, forfeited,
accelerated, exchanged, or surrendered (provided that, unless approved by the
Company’s stockholders, no Award shall be settled, canceled, forfeited,
exchanged or surrendered in exchange or otherwise in consideration for a new
Award with a value in excess of the value of such settled, canceled, forfeited,
exchanged or surrendered Award); to make adjustments in the terms and conditions
(including Performance Goals) applicable to Awards; to construe and interpret
the Plan and any

 

5

--------------------------------------------------------------------------------


 

Award; to prescribe, amend and rescind rules and regulations relating to the
Plan; to determine the terms and provisions of the Award Terms (which need not
be identical for each Grantee); and to make all other determinations deemed
necessary or advisable for the administration of the Plan.  The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award Terms granted hereunder in the manner and to the extent it
shall deem expedient to carry the Plan into effect and shall be the sole and
final judge of such expediency.  No Committee member (or member of the
Management Committee) shall be liable for any action or determination made with
respect to the Plan or any Award.

 

4.                                       ELIGIBILITY.

 

(a)           Awards may be granted to officers, independent contractors,
employees and nonemployee directors of the Company or of any of its Subsidiaries
and Affiliates; provided, that ISOs shall be granted only to employees
(including officers and directors who are also employees) of the Company, its
parent or any of its Subsidiaries.

 

(b)           No ISO shall be granted to any employee of the Company, its parent
or any of its Subsidiaries if such employee owns, immediately prior to the grant
of the ISO, stock representing more than 10% of the voting power or more than
10% of the value of all classes of stock of the Company or a parent or a
Subsidiary, unless the purchase price for the stock under such ISO shall be at
least 110% of its Fair Market Value at the time such ISO is granted and the ISO,
by its terms, shall not be exercisable more than five years from the date it is
granted. In determining the stock ownership under this paragraph, the provisions
of Section 424(d) of the Code shall be controlling.

 

5.                                       STOCK SUBJECT TO THE PLAN.

 

(a)           The maximum number of shares of Stock reserved for the grant or
settlement of Awards under the Plan (the “Share Limit”) shall be 7,059,658
shares of Stock, and shall be subject to adjustment as provided herein.  The
aggregate number of shares of Stock made subject to Awards granted during any
fiscal year to any single individual shall not exceed 0.2% of the Share Limit. 
Determinations made in respect of the limitation set forth in the preceding
sentence shall be made in a manner consistent with Section 162(m) of the Code. 
Such shares may, in whole or in part, be authorized but unissued shares or
shares that shall have been or may be reacquired by the Company in the open
market, in private transactions or otherwise.  If any shares subject to an Award
are forfeited, canceled, exchanged or surrendered or if an Award otherwise
terminates or expires without a distribution of shares to the Grantee, the
shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, termination or expiration, again
be available for Awards under the Plan.  Notwithstanding the foregoing, shares
of Stock that are exchanged by a Grantee or withheld by the Company as full or
partial payment in connection with any Award under the Plan, as well as any
shares of Stock exchanged by a Grantee or withheld by the Company or any
Subsidiary to satisfy the tax withholding obligations related to any Award under
the Plan, shall not be available for subsequent Awards under the Plan.  Upon the
exercise of any Award granted in tandem with any other Awards, such related
Awards shall be canceled to the extent of the number of shares of Stock as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan.

 

6

--------------------------------------------------------------------------------


 

(b)           Except as provided in any Award Terms or as otherwise provided in
the Plan, in the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards or the total number of
Awards issuable under the Plan, (ii) the number and kind of shares of Stock or
other property issued or issuable in respect of outstanding Awards, (iii) the
exercise price, grant price or purchase price relating to any Award, (iv) the
Performance Goals and (v) the individual limitations applicable to Awards;
provided that, with respect to ISOs, any adjustment shall be made in accordance
with the provisions of Section 424(h) of the Code and any regulations or
guidance promulgated thereunder, and provided further that no such adjustment
shall cause any Award hereunder which is or becomes subject to Section 409A of
the Code to fail to comply with the requirements of such section.

 

6.                                       SPECIFIC TERMS OF AWARDS.

 

(a)                                  General.  The term of each Award shall be
for such period as may be determined by the Committee. Subject to the terms of
the Plan and any applicable Award Terms, payments to be made by the Company or a
Subsidiary or Affiliate upon the grant, maturation, or exercise of an Award may
be made in such forms as the Committee shall determine at the date of grant or
thereafter, including, without limitation, cash, Stock, or other property, and
may be made in a single payment or transfer, in installments, or, subject to the
requirements of Section 409A of the Code, on a deferred basis.

 

(b)                                 Awards.  The Committee is authorized to
grant to Grantees the following Awards, as deemed by the Committee to be
consistent with the purposes of the Plan.  The Committee shall determine the
terms and conditions of such Awards.

 

(i)                                     Options.  The Committee is authorized to
grant Options to Grantees on the following terms and conditions:

 

(A)                              The Award Terms evidencing the grant of an
Option under the Plan shall designate the Option as an ISO or an NQSO.

 

(B)                             The exercise price per share of Stock
purchasable under an Option shall be determined by the Committee, but in no
event shall the exercise price of an Option per share of Stock be less than the
Fair Market Value of a share of Stock as of the date of grant of such Option. 
The purchase price of Stock as to which an Option is exercised shall be paid in
full at the time of exercise; payment may be made in cash, which may be paid by
check, or other instrument acceptable to the Company, or, with the consent of
the Committee, in shares of Stock, valued at the Fair Market Value on the date
of

 

7

--------------------------------------------------------------------------------


 

exercise (including shares of Stock that otherwise would be distributed to the
Grantee upon exercise of the Option), or if there were no sales on such date, on
the next preceding day on which there were sales or (if permitted by the
Committee and subject to such terms and conditions as it may determine) by
surrender of outstanding Awards under the Plan, or the Committee may permit such
payment of exercise price by any other method it deems satisfactory in its
discretion. In addition, subject to applicable law and pursuant to procedures
approved by the Committee, payment of the exercise price may be made through the
sale of Stock acquired on exercise of the Option, valued at Fair Market Value on
the date of exercise, sufficient to pay for such Stock (together with, if
requested by the Company, the amount of federal, state or local withholding
taxes payable by Grantee by reason of such exercise). Any amount necessary to
satisfy applicable federal, state or local tax withholding requirements shall be
paid promptly upon notification of the amount due.  The Committee may permit
such amount of tax withholding to be paid in shares of Stock previously owned by
the employee, or a portion of the shares of Stock that otherwise would be
distributed to such employee upon exercise of the Option, or a combination of
cash and shares of such Stock.

 

(C)                                Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Committee may determine, as reflected
in the Award Terms; provided that, the Committee shall have the authority to
accelerate the exercisability of any outstanding Option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. An Option
may be exercised to the extent of any or all full shares of Stock as to which
the Option has become exercisable, by giving written notice of such exercise to
the Committee or its designated agent. No partial exercise may be made for less
than one hundred (100) full shares of Stock.

 

(D)                               Upon the termination of a Grantee’s employment
or service with the Company and its Subsidiaries or Affiliates, the Options
granted to such Grantee, to the extent that they are exercisable at the time of
such termination, shall remain exercisable for such period as may be provided in
the applicable Award Terms, but in no event following the expiration of their
term. The treatment of any Option that is unexercisable as of the date of such
termination shall be as set forth in the applicable Award Terms.

 

(E)                                 Options may be subject to such other
conditions including, but not limited to, restrictions on transferability of, or
provisions for recovery of, the shares acquired upon exercise of such Options
(or

 

8

--------------------------------------------------------------------------------


 

proceeds of sale thereof), as the Committee may prescribe in its discretion or
as may be required by applicable law.

 

(ii)                                  Restricted Stock.

 

(A)                              The Committee may grant Awards of Restricted
Stock, alone or in tandem with other Awards under the Plan, subject to such
restrictions, terms and conditions, as the Committee shall determine in its sole
discretion and as shall be evidenced by the applicable Award Terms (provided
that any such Award is subject to the vesting requirements described herein). 
The vesting of a Restricted Stock Award granted under the Plan may be
conditioned upon the completion of a specified period of employment or service
with the Company or any Subsidiary or Affiliate, upon the attainment of
specified Performance Goals, and/or upon such other criteria as the Committee
may determine in its sole discretion.

 

(B)                                The Committee shall determine the price,
which, to the extent required by law, shall not be less than par value of the
Stock, to be paid by the Grantee for each share of Restricted Stock or
unrestricted stock or stock units subject to the Award. Each Award Terms with
respect to such stock award shall set forth the amount (if any) to be paid by
the Grantee with respect to such Award and when and under what circumstances
such payment is required to be made.

 

(C)                                Except as provided in the applicable Award
Terms, no shares of Stock underlying a Restricted Stock Award may be assigned,
transferred, or otherwise encumbered or disposed of by the Grantee until such
shares of Stock have vested in accordance with the terms of such Award.

 

(D)                               If and to the extent that the applicable Award
Terms may so provide, a Grantee shall have the right to vote and receive
dividends on Restricted Stock granted under the Plan. Unless otherwise provided
in the applicable Award Terms, any Stock received as a dividend on or in
connection with a stock split of the shares of Stock underlying a Restricted
Stock Award shall be subject to the same restrictions as the shares of Stock
underlying such Restricted Stock Award.

 

(E)                                 Upon the termination of a Grantee’s
employment or service with the Company and its Subsidiaries or Affiliates, the
Restricted Stock granted to such Grantee shall be subject to the terms and
conditions specified in the applicable Award Terms.

 

9

--------------------------------------------------------------------------------


 

(iii)                               Restricted Stock Units. The Committee is
authorized to grant Restricted Stock Units to Grantees, subject to the following
terms and conditions:

 

(A)                              At the time of the grant of Restricted Stock
Units, the Committee may impose such restrictions or conditions to the vesting
of such Awards as it, in its discretion, deems appropriate, including, but not
limited to, the achievement of Performance Goals. The Committee shall have the
authority to accelerate the settlement of any outstanding award of Restricted
Stock Units at such time and under such circumstances as it, in its sole
discretion, deems appropriate, subject to the requirements of Section 409A of
the Code.

 

(B)                                Unless otherwise provided in Award Terms or
except as otherwise provided in the Plan, upon the vesting of a Restricted Stock
Unit there shall be delivered to the Grantee, as soon as practicable following
the date on which such Award (or any portion thereof) vests (but in any event
within such period as is required to avoid the imposition of a tax under
Section 409A of the Code), that number of shares of Stock equal to the number of
Restricted Stock Units becoming so vested.

 

(C)                                Subject to the requirements of Section 409A
of the Code, an Award of Restricted Stock Units may provide the Grantee with the
right to receive dividend equivalent payments with respect to Stock subject to
the Award (both before and after the Stock subject to the Award is earned or
vested), which payments may be either made currently or credited to an account
for the Participant, and may be settled in cash or Stock, as determined by the
Committee. Any such settlements and any such crediting of dividend equivalents
may be subject to such conditions, restrictions and contingencies as the
Committee shall establish, including the reinvestment of such credited amounts
in Stock equivalents.

 

(D)                               Upon the termination of a Grantee’s employment
or service with the Company and its Subsidiaries or Affiliates, the Restricted
Stock Units granted to such Grantee shall be subject to the terms and conditions
specified in the applicable Award Terms.

 

(iv)                              Other Stock-Based or Cash-Based Awards.

 

(A)                              The Committee is authorized to grant Awards to
Grantees in the form of Other Stock-Based Awards or Other Cash-Based Awards, as
deemed by the Committee to be consistent with the purposes of the Plan. The
Committee shall determine the terms and conditions of such Awards, consistent
with the terms of the Plan, at the date of grant or thereafter, including the
Performance Goals and

 

10

--------------------------------------------------------------------------------


 

performance periods. Stock or other securities or property delivered pursuant to
an Award in the nature of a purchase right granted under this
Section 6(b)(iv) shall be purchased for such consideration, paid for at such
times, by such methods, and in such forms, including, without limitation, Stock,
other Awards, notes or other property, as the Committee shall determine, subject
to any required corporate action.

 

(B)           The maximum value of the aggregate payment that any Grantee may
receive with respect to Other Cash-Based Awards pursuant to this
Section 6(b)(iv) in respect of any annual performance period is $15 million and
for any other performance period in excess of one year, such amount multiplied
by a fraction, the numerator of which is the number of months in the performance
period and the denominator of which is twelve. No payment shall be made to a
Covered Employee prior to the certification by the Committee that the
Performance Goals have been attained. The Committee may establish such other
rules applicable to the Other Stock- or Cash-Based Awards to the extent not
inconsistent with Section 162(m) of the Code.

 

(C)           Payments earned in respect of any Cash-Based Award may be
decreased or, with respect to any Grantee who is not a Covered Employee,
increased in the sole discretion of the Committee based on such factors as it
deems appropriate. Notwithstanding the foregoing, any Awards may be adjusted in
accordance with Section 5(b) hereof.

 

7.                                       CHANGE IN CONTROL PROVISIONS.

 

(a)                                  Unless otherwise determined by the
Committee or evidenced in an applicable Award Terms or employment or other
agreement, in the event of a Change in Control, the Committee shall have the
discretion, exercisable either in advance of such Change in Control or at the
time thereof, to provide for one or more of the following:

 

(i)            the continuation of outstanding Awards after the Change in
Control without change;

 

(ii)           the cash-out of outstanding Options as of the time of the
transaction as part of the transaction for an amount equal to the difference
between the price that would have been paid for the shares of Stock subject to
such outstanding Options if such Options were exercised upon the closing of such
transaction and the exercise price of such outstanding Options; provided that if
the exercise price of the Options exceeds the price that would have been paid
for the shares of Stock subject to the outstanding Options if such Options were
exercised upon the closing of the transaction,

 

11

--------------------------------------------------------------------------------


 

then such Options may be cancelled without making a payment to the Optionees;

 

(iii)          the expiration of the exercise period for outstanding Options
upon the closing of the transaction;

 

(iv)          the cancellation of outstanding Restricted Stock, Restricted Stock
Units and/or Other Stock-Based Awards and payment to the Participants holding
such Awards equal to the value of the underlying shares of Stock as of the
closing date of the transaction, in such form and at such time as the Committee
shall determine;

 

(v)           a requirement that the buyer in the transaction assume outstanding
Options and/or Restricted Stock and/or Restricted Stock Units;

 

(vi)          a requirement that the buyer in the transaction substitute
outstanding Options with comparable options to purchase the equity interests of
the buyer or its parent and/or substitute outstanding Restricted Stock Units
and/or Other Stock-Based Awards with comparable restricted stock or units of the
buyer or its parent; and

 

(vii)         the acceleration of outstanding Options, Restricted Stock Units
and Other Stock-Based Awards.

 

Notwithstanding any other provision of the Plan, in the event of a Change in
Control in which the consideration paid to the holders of shares of Stock is
solely cash, the Committee may, in its discretion, provide that each Award
shall, upon the occurrence of a Change in Control, be canceled in exchange for a
payment in an amount equal to (i) the excess of the consideration paid per share
of Stock in the Change in Control over the exercise or purchase price (if any)
per share of Stock subject to the Award multiplied by (ii) the number of Shares
granted under the Award.

 

(b)                                 A “Change in Control” shall be deemed to
have occurred if the event set forth in any one of the following paragraphs
shall have occurred:

 

(i)            any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 30% or more of the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in clause
(I) of paragraph (iii) below; or

 

(ii)           the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or

 

12

--------------------------------------------------------------------------------


 

election by the Board or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date hereof or
whose appointment, election or nomination for election was previously so
approved or recommended; or

 

(iii)          there is consummated a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation or
other entity, other than (I) a merger or consolidation which results in (A) the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 60% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (B) the
individuals who comprise the Board immediately prior thereto constituting
immediately thereafter at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(iv)          the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets (it being conclusively presumed that any sale or disposition is
a sale or disposition by the Company of all or substantially all of its assets
if the consummation of the sale or disposition is contingent upon approval by
the Company’s stockholders unless the Board expressly determines in writing that
such approval is required solely by reason of any relationship between the
Company and any other Person or an Affiliate of the Company and any other
Person), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity (i) at least 60% of the combined voting
power of the voting securities of which are owned by stockholders of the Company
in substantially the same proportions as their ownership of the Company
immediately prior to such sale or disposition and (ii) the majority of whose
board of directors immediately following such sale or disposition consists of
individuals who comprise the Board immediately prior thereto.

 

13

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions immediately following which
the record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

 

(d)                                 Unless otherwise provided by the Committee
or set forth in a Grantee’s Award Terms, notwithstanding the provisions of this
Plan, in the event that any payment or benefit received or to be received by the
Grantee in connection with a Change in Control or the termination of the
Grantee’s employment or service (whether pursuant to the terms of this Plan or
any other plan, arrangement or agreement with the Company, any Subsidiary, any
Affiliate, any Person whose actions result in a Change in Control or any Person
affiliated with the Company or such Person) (all such payments and benefits,
“Total Payments”) would be subject (in whole or part), to the excise tax imposed
by Section 4999 of the Code (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, arrangement or agreement, the payment or benefit to be
received by the Grantee upon a Change in Control shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments) is greater than or equal to the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments).

 

8.                                       GENERAL PROVISIONS.

 

(a)                                  Nontransferability, Deferrals and
Settlements.  Unless otherwise determined by the Committee or provided in an
Award Terms, Awards shall not be transferable by a Grantee except by will or the
laws of descent and distribution and shall be exercisable during the lifetime of
a Grantee only by such Grantee or his guardian or legal representative. 
Notwithstanding the foregoing, any transfer of Awards to independent third
parties for cash consideration without stockholder approval is prohibited.  Any
Award shall be null and void and without effect upon any attempted assignment or
transfer, except as herein provided, including without limitation any purported
assignment, whether voluntary or by operation of law, pledge, hypothecation or
other disposition, attachment, divorce, trustee process or similar process,
whether legal or equitable, upon such Award.  The Committee may require or
permit Grantees to elect to defer the issuance of shares of Stock (with
settlement in cash or Stock as may be determined by the Committee or elected by
the Grantee in accordance with procedures established by the Committee), or the
settlement of Awards in cash under such rules and procedures as established
under the Plan to the extent that such deferral complies with Section 409A of
the Code and any regulations or guidance promulgated thereunder.  It may also
provide that deferred settlements include the payment or crediting of interest,
dividends or dividend equivalents on the deferral amounts.

 

(b)                                 No Right to Continued Employment, etc. 
Nothing in the Plan or in any Award granted or any Award Terms, promissory note
or other agreement entered into pursuant hereto shall confer upon any Grantee
the right to continue in the employ or service of the Company, any

 

14

--------------------------------------------------------------------------------


 

Subsidiary or any Affiliate or to be entitled to any remuneration or benefits
not set forth in the Plan or such Award Terms, promissory note or other
agreement or to interfere with or limit in any way the right of the Company or
any such Subsidiary or Affiliate to terminate such Grantee’s employment or
service.

 

(c)           Clawback.  If a Grantee engages in misconduct (as defined herein),
the Grantee: (i) forfeits the right to receive any future Awards or other
equity-based incentive compensation under the Plan; and (ii) the Company may
demand repayment of any Awards or cash payments already received by a Grantee,
including without limitation repayment due to making retroactive adjustments to
any Awards or cash payments already received by a Grantee under the Plan where
such Award or cash payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement as a
result of misconduct by the Grantee.  The Grantee shall be required to provide
repayment within ten (10) days following such written demand.  For the purposes
of the Plan, “misconduct” means (i) Grantee’s employment or service is
terminated for Cause, or (ii) the breach of a noncompete or confidentiality
covenant set out in the employment agreement between the Grantee and the Company
or an Affiliate, or (iii) the Company has been required to prepare an accounting
restatement due to material noncompliance, as a result of fraud or misconduct,
with any financial reporting requirement under the securities laws, and the
Committee has determined in its sole discretion that the Grantee: (A) had
knowledge of the material noncompliance or the circumstances that gave rise to
such noncompliance and failed to take reasonable steps to bring it to the
attention of appropriate individuals within the Company; or (B) personally and
knowingly engaged in practices which materially contributed to the circumstances
that enabled a material noncompliance to occur.

 

(d)           Taxes.  The Company or any Subsidiary or Affiliate is authorized
to withhold from any Award granted, any payment relating to an Award under the
Plan, including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property with a Fair Market Value not in excess of the minimum amount required
to be withheld and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.

 

(e)           Stockholder Approval; Amendment and Termination.  The Plan shall
take effect on the Effective Date but the Plan (and any grants of Awards made
prior to the stockholder approval mentioned herein) shall be subject to the
requisite approval of the stockholders of the Company, which approval must occur
within twelve (12) months of the date that the Plan is adopted by the Board. In
the event that the stockholders of the Company do not ratify the Plan at a
meeting of the stockholders at which such issue is considered and voted upon,
then upon such event the Plan and all rights hereunder shall immediately
terminate and no Grantee (or any permitted transferee thereof) shall have any
remaining rights under the Plan or any Award Terms entered into in connection
herewith.  The Board may amend, alter or discontinue the Plan, but no amendment,
alteration, or discontinuation shall be made that would impair the rights of a
Grantee under any Award theretofore granted without such Grantee’s consent, or
that without the approval of the stockholders (as described below) would, except
as provided in Section 5, increase the total number of shares of Stock reserved
for the purpose of the Plan.  In addition,

 

15

--------------------------------------------------------------------------------


 

stockholder approval shall be required with respect to any amendment that
materially increases benefits provided under the Plan or materially alters the
eligibility provisions of the Plan or with respect to which stockholder approval
is required under the rules of any stock exchange on which Stock is then
listed.  Unless earlier terminated by the Board pursuant to the provisions of
the Plan, the Plan shall terminate on the tenth anniversary of its Effective
Date.  No Awards shall be granted under the Plan after such termination date.

 

(f)                                    No Rights to Awards; No Stockholder
Rights.  No individual shall have any claim to be granted any Award under the
Plan, and there is no obligation for uniformity of treatment of Grantees.  No
individual shall have any right to an Award or to payment or settlement under
any Award unless and until the Committee or its designee shall have determined
that an Award or payment or settlement is to be made.  Except as provided
specifically herein, a Grantee or a transferee of an Award shall have no rights
as a stockholder with respect to any shares covered by the Award until the date
of the issuance of such shares.

 

(g)                                 Unfunded Status of Awards.  The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation.  With respect to any payments not yet made to a Grantee pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Grantee any rights that are greater than those of a general creditor of the
Company.

 

(h)                                 No Fractional Shares.  No fractional shares
of Stock shall be issued or delivered pursuant to the Plan or any Award.  The
Committee shall determine whether cash, other Awards, or other property shall be
issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.

 

(i)                                     Regulations and Other Approvals.

 

(i)            The obligation of the Company to sell or deliver Stock with
respect to any Award granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.

 

(ii)           Each Award is subject to the requirement that, if at any time the
Committee determines, in its absolute discretion, that the listing, registration
or qualification of Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Stock, no such Award shall be granted or payment made or Stock issued, in whole
or in part, unless listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Committee.

 

(iii)          In the event that the disposition of Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act of 1933, as amended (the “Securities Act”), and is not otherwise

 

16

--------------------------------------------------------------------------------


 

exempt from such registration, such Stock shall be restricted against transfer
to the extent required by the Securities Act or regulations thereunder, and the
Committee may require a Grantee receiving Stock pursuant to the Plan, as a
condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.

 

(j)            Section 409A.  This Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent.  To
the extent that an Award, issuance and/or payment is subject to Section 409A of
the Code, it shall be awarded and/or issued or paid in a manner that will comply
with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto.  Any provision of this Plan
that would cause an Award, issuance and/or payment to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Code Section 409A (which amendment may be retroactive to the extent
permitted by applicable law).

 

(k)           Governing Law.  The Plan and all determinations made and actions
taken pursuant hereto shall be governed by the laws of the State of Delaware
without giving effect to the conflict of laws principles thereof.

 

17

--------------------------------------------------------------------------------